999 So.2d 118 (2008)
STATE of Louisiana, Appellee,
v.
Glen P. DEROUEN, Appellant.
No. 43,766-KA.
Court of Appeal of Louisiana, Second Circuit.
December 3, 2008.
*119 Edward K. Bauman, Louisiana Appellate Project, for Appellant.
J. Schuyler Marvin, District Attorney, E. Charles Jacobs, John M. Lawrence, Assistant District Attorneys, for Appellee.
Before BROWN, STEWART, and CARAWAY, JJ.
BROWN, Chief Judge.
Defendant, Glen P. Derouen, pled guilty as charged to aggravated incest, a violation of La. R.S. 14:78.1. He was alleged to have had sexual intercourse with his 17-year-old biological daughter. The guilty plea included an agreed to 15-year hard labor sentence and a condition that defendant relinquish funds in a Capital One bank account to the victim.
Following imposition of the agreed to sentence, defendant filed a timely motion to reconsider sentence which was denied.
This appeal followed and defendant's appellate counsel filed a Benjamin/Anders brief seeking to withdraw, alleging that he could find no non-frivolous issues to raise on appeal. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967); State v. Jyles, 96-2669 (La.12/12/97), 704 So.2d 241; State v. Mouton, 95-0981 (La.04/28/95), 653 So.2d 1176; and State v. Benjamin, 573 So.2d 528 (La. App. 4th Cir.1990). The brief outlines the procedural history of the case and the evidence that the state alleged would have been presented. The brief also contains "a detailed and reviewable assessment for both the defendant and the appellate court of whether the appeal is worth pursuing in the first place." State v. Jyles, supra. Defense counsel further verifies that he has mailed copies of the motion to withdraw and his brief to defendant in accordance with Anders, supra, and State v. Benjamin, supra.
Defendant cannot appeal or seek review of a sentence imposed in conformity with a plea agreement which was set forth in the record at the time of the plea. La. C. Cr. P. art. 881.2(A)(2); State v. Honeycutt, 36,215 (La.App.2d Cir.08/14/02), 823 So.2d 1089, writ denied, 02-2635 (La.09/05/03), 852 So.2d 1020. This court has conducted an error patent review of the appellate record and no errors patent were found. Furthermore, the record supports the imposition of the agreed sentence of 15 years imprisonment at hard labor for this crime.
The motion to withdraw is granted, and defendant's conviction and sentence are affirmed. AFFIRMED.